DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jason A. Murphy, Esq on 04/12/2021.

The application has been amended as follows:

9. (Currently Amended) The method of claim 1, wherein the second trained neural network classifies objects located within the region as a non-prohibited object in response to determining that a shape output from the first trained neural network fed into the second trained neural network does not compare to previously classified shapes of known prohibited objects known by the second trained neural network.


Examiner’s Statement of Reason for Allowance
Claims 1-2, 4-7, 9-17, and 19-20 are allowed. 
the prior art of record teaches external data sources 128 may generate and analyze data from various data sources in a manner such that various parameters of a security screening system may be dynamically adjusted and individualized at various levels of granularity (e.g. at a given checkpoint, detection device, airport, or national level)); the scanning device generates an output, which may be in the form of graphical data, and/or an audiovisual indication. In some examples, the generated data may comprise a two-dimensional (2D) or three-dimensional (3D) data representation of the given object, for example US-PAT-NO: 9996890. However, the prior art of record fails to show the limitation of claims 1, 12, and 19, “identifying, by the processor, a region within the compartment that has a highest likelihood of containing a prohibited object, based on a voxel classification of the three-dimensional representation using a first trained neural network, wherein the first trained neural network determines whether any voxel classifications of the three-dimensional representation correspond to a voxel classification of a prohibited material; wherein the second trained neural network classifies objects located within the region as the prohibited object in response to determining that a shape output from the first trained neural network fed into the second trained neural network compares to previously classified shapes of known prohibited objects known by the second trained neural network”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536.  The examiner can normally be reached on 9:00 am-7:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN JIA/